Citation Nr: 1718397	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to status as a Veteran for VA purposes, to include entitlement to service connection for bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Appellant served in the Air Force Reserves or the Air National Guard from September 1957 to February 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.	

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

This appeal stems from a claim for VA compensation for hearing loss and tinnitus.  The Appellant essentially argues that he is entitled to status as a Veteran because he has bilateral hearing loss and tinnitus that were incurred as a result of noise exposure from aircraft in the line of duty during active duty for training or inactive duty for training.  See August 2008 statement.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to qualify for VA disability compensation, however, a claimant must be a Veteran.  Service on active duty alone is sufficient to meet the statutory definition of Veteran, but service on active duty for training or inactive duty for training without more will not suffice to give one "Veteran" status.  

An individual who served on active duty for training will be considered a "Veteran" if that individual is disabled due to a disease or injury incurred or aggravated in line of duty during the period of active duty for training.  Further, an individual who served on inactive duty for training will be considered a "Veteran" if that individual is disabled due to an injury incurred or aggravated in line of duty during the period of inactive duty for training.  This is because, in the context of Reserve or National Guard service, the term "active military, naval, or air service" includes any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard or Air National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The presumption of soundness does not apply when the claimant has not been examined contemporaneous to entering a period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Furthermore, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153  do not apply to ACDUTRA or INACDUTRA service. Id.; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

Here, the AOJ determined in January 2015 that the Appellant is not entitled to status as a Veteran for VA purposes, and the Appellant appealed this determination.  Notwithstanding, if it can be established that the Appellant's current bilateral hearing loss and tinnitus were incurred in the line of duty during active duty for training or are the result of an injury incurred during inactive duty for training, then entitlement to status as Veteran can be established.  Thus, the issue in this case turns upon whether the Appellant's hearing loss and tinnitus were incurred in the line of duty due to noise exposure during active duty for training or inactive duty for training.  

Periodic examinations during the Appellant's period of service shows that the Appellant has a medical history of hearing loss due to loud noise exposure and tinnitus due to hearing loss.  See e.g., December 1982 periodic service examination (noting tinnitus from previous hearing damage); December 1986 periodic service examination.  The service records also indicate that the Appellant was involved in an explosion, which reportedly occurred in 1965.  The March 1969 annual examination showed some degree of hearing loss in both ears under Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which held that auditory threshold levels higher than 20 decibels indicate some degree of hearing loss.  Then, in a March 1970 annual medical examination and the Appellant's March 1970 report of medical history, the provider noted that the Appellant had hearing loss in 1965 following an explosion with severe noise exposure.  Yet, in a May 1979 report of medical examination, it is noted that the Appellant  has high frequency hearing loss with no reported history of disease or injury.  In a November 1971 report of medical examination, it is noted that the Appellant has "hearing loss in left ear due to explosion" and the audiogram showed some degree of hearing loss in both ears.  In an August 1975 report of medical examination, it is noted that the Appellant has had hearing loss since 1965 following exposure to severe explosion. Further, in a January 1973 periodic examination, it is noted that the Appellant had "hearing loss in past - none now," and the audiogram showed normal results. 

The Appellant was afforded a VA examination in August 2008, in which the Appellant reported that he began noticing intermittent tinnitus in the mid-1970s following aircraft flights in loud military aircraft to participate in drills.  He also reported current tinnitus and severe hearing loss.  The Appellant denied a history of ear trauma and reported no history of explosion to the VA examiner.  The Appellant also reported that he has participated in hunting or recreational shooting with hearing protection used.   The VA examiner opined that the Appellant's hearing loss is related to his duties in service in the Air National Guard.  However, this opinion is not reconciled with the medical evidence showing a 1965 explosion.  Further, the Board notes that in a March 2008 TRICARE medical record, the Appellant reported that he was referred to this provider by ENT for comprehensive hearing evaluation, and the Appellant noted having long-standing history of hearing loss.  The Appellant reported that he has had bilateral constant tinnitus since the 1950s.  The Appellant has also stated that his symptoms began in June 1972.  See June 2008 Form 21-526.  Also, in a July 2014 TRICARE medical record, the Appellant reported that he continues to use firearms without hearing protection use.  

These facts are relevant to the claim and raise additional questions.  First, the Appellant's relevant periods of active duty for training and inactive duty for training from 1965 and onward are not clear.  Thus, attempts should be made to obtain the Appellant's complete service personnel records.  Further, it is unclear whether the Appellant's current hearing loss first manifested in active duty for training or inactive duty for training, given that he has a history of hearing loss that was seemingly resolved and then notations of hearing loss thereafter.  For these reasons, a VA addendum opinion should be obtained to determine the etiology of the Appellant's hearing loss and tinnitus, for purposes of determining whether the Appellant is entitled to status as a Veteran.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish the Appellant with notice regarding how to establish status as a Veteran based on an argument for service connection when the Appellant has served for a period of active duty for training or inactive duty for training.  

2. Please contact the Appellant and request that he provide information as to any outstanding records pertaining to hearing loss and tinnitus, specifically to include records pertaining to the 1965 explosion.  

The Appellant should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

3. Please request copies from all appropriate sources of the Appellant's complete service personnel records during his period in the Air Force Reserve or Air National Guard from January 1965 to February 1989.  The request(s) should include clarification as to the dates the Appellant served on active duty for training during his service in the National Guard. 

If any of these records are found to be unavailable, this should be specifically noted in the claims file and the Appellant should be notified as to the unavailability of such records pursuant to 38 C.F.R. § 3.159(e).

4. Obtain all outstanding relevant VA treatment records.  

5. After completing above directives 1 through 3, please obtain a VA medical addendum opinion from the examiner who conducted the August 2008 VA examination (or suitable substitute).  Make the claims file available to the examiner for review of the case.  

Please notify the examiner as to any confirmed dates of the Appellant's periods of active duty for training and inactive duty for training from January 1965 to February 1989.

The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Appellant's left and/or right ear hearing loss and tinnitus initially manifested in or is otherwise etiologically related to a period of active duty for training or inactive duty for training.  

For purposes of the above opinion, the examiner's attention is invited to the following:

(a) The periodic examinations during the Appellant's period of service shows that the Appellant has a medical history of hearing loss due to loud noise exposure and tinnitus due to hearing loss.  See e.g., December 1982 periodic service examination (noting tinnitus from previous hearing damage); December 1986 periodic service examination.  

(b) The service records indicating that the Appellant was involved in an explosion, which reportedly occurred in 1965.  See March 1970 annual medical examination and the March 1970 report of medical history (provider noted that the Appellant had hearing loss in 1965 following an explosion with severe noise exposure). In an August 1975 report of medical examination, it is noted that the Appellant has had hearing loss since 1965 following exposure to severe explosion.  However, in a January 1973 periodic examination, it is noted that the Appellant had "hearing loss in past - none now," and the audiogram showed normal results.

(c) The March 1969 annual examination showing some degree of hearing loss in both ears under Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which held that auditory threshold levels higher than 20 decibels indicate some degree of hearing loss.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Please note that the August 2008 VA medical opinion is problematic because is not reconciled with the evidence showing a reported 1965 explosion with noise exposure.  Further, the examiner did not consider the Appellant's history of using firearms without hearing protection use, as shown in the July 2014 TRICARE medical record.  

6. Thereafter, readjudicate the claim on appeal and furnish the Appellant and his representative a supplemental statement of the case if the matter is not resolved to the Appellant's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




